Officer Jon B. Mueller Little Rock Police Department 700 West Markham Little Rock, AR 72201
Dear Officer Mueller:
I am writing in response to your request, made pursuant to A.C.A. § 25-19-105(c)(3)(B)(i), for an opinion on whether the custodian's decision to release certain information in response to a request under the Arkansas Freedom of Information Act ("FOIA"), A.C.A. §§ 25-19-101
— 109 (Repl. 2002 and Supp. 2007), is consistent with that act. You have attached a copy of the FOIA request, which seeks documentation regarding the current rank, salary, and overtime compensation of all sworn members of the Little Rock Police Department and all certified employees of the Little Rock Fire Department. The custodian has determined that this information is releasable. I am directed by law to issue my opinion as to whether the custodian's determination is consistent with the FOIA. A.C.A. § 25-19-105(c)(3)(B) (Supp. 2007).
RESPONSE
I recently addressed the custodian's decision concerning this matter in Op. Att'y Gen. 2008-050. I have enclosed a copy of that Opinion for your review. It addresses the same issues that are the subject of your request.
Sincerely,
DUSTIN McDANIEL, Attorney General *Page 1